Citation Nr: 0028587	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  93-07 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to November 
1986 and from November 1990 to April 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1992 rating decision by the St. Petersburg, 
Florida RO.  

In May 1996, the veteran relocated and the Columbia, South 
Carolina RO is now handling the appeal.  This case was before 
the Board in February 1999 and October 1999 when it was 
remanded for additional development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disorder, to include 
PTSD.

In its October 1999 Remand, the Board instructed the RO to 
request the names and addresses of all health care providers 
where the veteran received psychiatric treatment since April 
1999.  The Board notes that in a response to the RO's inquiry 
dated in November 1999, the veteran indicated she had been 
receiving psychiatric treatment at the Dorn VA Hospital (VAH) 
in Columbia, South Carolina since April 1999.  Significantly, 
however, there is no indication that the RO attempted to 
obtain records of the reported treatment.  The Board notes 
that VA medical records are deemed to be constructively of 
record in proceedings before the Board.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The VA treatment records must be 
associated with the file before further review of the 
veteran's claim may be undertaken.

Moreover, in Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand was necessary because the veteran's 
medical examination was inadequate, and because of the RO's 
failure to follow the Board's directives in a prior remand.  
The Court further held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  Id.  The Board regrets any further delay 
in this case.  In view of the RO' s failure to follow the 
directives in the October 1999 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The RO should contact the Dorn VA 
Hospital in Columbia, South Carolina and 
request copies of all records of the 
veteran's psychiatric treatment from 
April 1999 to the present.  All records 
obtained should be associated with the 
claims folders. 

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If any 
decision remains adverse to the veteran, 
the RO should provide her and her 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



